Appeal from a judgment of the Supreme Court (Plumadore, J.), entered August 29, 1994 in Franklin County, which dismissed petitioner’s application for a writ of habeas corpus, in a proceeding pursuant to CPLR article 70, without a hearing.
Petitioner, a prison inmate, challenges his removal from a temporary release program after an unauthorized absence. He claims that his removal from the program without a prior Superintendent’s disciplinary hearing violated his right to procedural due process. We find petitioner’s argument unpersuasive. The temporary release hearing provided to petitioner afforded him due process (see, Matter of Nieves v Recore, 206 AD2d 778). We have considered petitioner’s remaining contentions and find them to be without merit.
Cardona, P. J., Mercure, Casey, Peters and Spain, JJ., concur. Ordered that the judgment is affirmed, without costs.